Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Based on Applicant’s arguments presented in the response dated February 25, 2021, the restriction requirement as set forth in the Office action mailed on August 26, 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claim 2 objected to because of the following informalities:  
In claim 2, “The photobioreactor according to claim 1, wherein the at least one reactor element comprise” should read “The photobioreactor according to claim 1, wherein the at least one reactor element comprises”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "gassing device" in claims 1 and 5; “guiding device” in claim 4; and “maintenance device” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
	“Gassing device” is taken to be comprised of two inlets, one inlet provided for the riser connected to the down pipe by the connecting piece, and a further inlet provided for the down pipe connected to the riser by the connecting piece (Instant Specification: Page 6, lines 38-40; Page 7, lines 1-2).
	“Guiding device” is taken to be a guide rail, a guide wire, or a bar with positioning marks which can be read by the maintenance device, or in particular, a magnetic device attached on the outside of the manifold (Instant Specification: Page 6, lines 7-16).
	“Maintenance device” is taken to be a device that can free, clean or keep clean, the inner surface of the manifold of any dried residues with the aid of spray nozzles, brushes, and/or wiper blades (Instant Specification: Page 6, lines 7-16).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 3, 4, 5, 6, 7, 8, 10, 12, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited the limitation “a manifold, configured so that each of the plurality of risers and down pipes is connected in a liquid-permeable manner at its upper end to the manifold”. It is unclear an upper end of each of the plurality of risers and down pipes to the manifold”.
Claims 2, 3, 4, 5, 6, 7, 8, 10, 12, and 13 depend on independent claim 1 and are rejected for the same reason.
The preamble for claim 12 reads “The method according to claim 8,” however, claim 8 is drawn to the photobioreactor described in claim 1, which is not a method/process claim. For examination purposes, this claim will be read as if it were dependent on claim 9, which is drawn to a method for cultivating phototrophic microorganisms in a photobioreactor. 
Claim 13 is dependent on claim 12 and is rejected for the same reason. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 7, 8, 9, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cathcart (US 2011/0027875 A1).
Regarding claim 1, Cathcart teaches a photobioreactor for the cultivation of phototrophic microorganisms (Abstract), comprising: at least one reactor element (Fig. 2; Paragraph [0030]: shows two rows of eight columns each, with each row representing one reactor element) that comprises: a plurality of risers (1) and down pipes (3) for a liquid culture medium containing the phototrophic 
Regarding claim 2, Cathcart teaches the photobioreactor as previously described, wherein the at least one reactor element comprises at least a first and second reactor element (Fig. 2; Paragraph [0030]: shows two rows of eight columns each, with each row representing one reactor element) and wherein a down pipe (3) of the first reactor element and a riser (1) of the second reactor element are connected to each other in a liquid-permeable manner by a further connecting piece (Fig. 2; Paragraph [0030]).
Regarding claim 5, Cathcart teaches the photobioreactor as previously described, wherein the riser (1) of the at least one of the risers connected to the one down pipe (3) comprises an inlet (5) for gassing with the gassing device, and the down pipe (3) of the at least one of the risers (1) connected to the one down pipe (3) comprises a further inlet (5) for gassing with the gassing device (Fig. 1; Paragraph [0031]).
Regarding claim 6, Cathcart teaches the photobioreactor as previously described, wherein at least one of the inlet and the further inlet for gassing is arranged in the connecting piece (Fig. 1; Paragraph [0031]).

Regarding claim 8, Cathcart teaches the photobioreactor as previously described, wherein in an operating state, the liquid culture medium meanderingly flows through the plurality of risers (1) and down pipes (2), and wherein the liquid culture medium in the riser (1) of the at least one of the risers (1) connected to the one down pipe (3) is gassed stronger than in the down pipe (3) of the at least one of the risers (1) connected to the one down pipe (3) (Abstract). 
Regarding claim 9, Cathcart teaches a method for cultivating phototrophic microorganism in a photobioreactor that includes: at least one reactor element (Fig. 2; Paragraph [0030]: shows two rows of eight columns each, with each row representing one reactor element) having a plurality of risers (1) and down pipes (3) for a liquid culture medium containing the microorganisms, and a manifold (28) configured so that each of the plurality of risers (1) and down pipes (3) is connected in a liquid-permeable manner at is upper end to the manifold (28); wherein at least one of the risers (1) and one of the down pipes (3) are connected to each other in a liquid-permeable manner by a connecting piece (lower U-couples); the method comprising: exposing the photobioreactor to light (Paragraph [0044]); at least partially gassing the liquid culture medium in at least one of the risers (1) or down pipes (3) of the plurality of risers (1) and down pipes (3) of the photobioreactor; wherein an interface is formed between the liquid culture medium in the manifold (28), and a gas space in the manifold (28) receives gas bubbles rising from the liquid culture medium (Fig. 1; Paragraph [0032]).
Regarding claim 10, Cathcart teaches a method for cultivating phototrophic microorganisms in the photobioreactor as previously described, the method comprising: exposing the photobioreactor to light (Paragraph [0044]). 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cathcart, further in view of Fiorentino (US 2014/0242681 A1).
Regarding claim 3, Cathcart teaches the photobioreactor as previously described, but fails to teach an embodiment wherein at least one of the plurality of rises and down pipes or the manifold are made substantially of glass. Fiorentino, however, teaches a photobioreactor system including a single tube loop (Abstract), wherein the tubes (110) are made substantially of glass (Paragraph [0028]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Cathcart to include the glass tubes taught by Fiorentino, as the use of clear glass so that the microorganisms inside the photobioreactor may receive light from the light source (Fiorentino: Paragraph [0028]). Additionally, one having ordinary skill in the art would recognize that glass is generally non-reactive with biological materials and is commonly used in applications such as these. 
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cathcart, further in view of Frank (US 2010/0055765 A1).

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Cathcart to include the cleaning system taught by Frank to help control the environment within the bioreactor and remove any unwanted materials or debris from the system (Frank: Paragraph [0009]). 
Regarding claim 12, Cathcart teaches the method as previously described, but fails to teach an embodiment comprising a maintenance device. Frank, however, teaches a semi-closed loop photobioreactor system used to cultivate algae (Abstract) capable of cleaning an inner surface of the photobioreactor with a mobile maintenance device (804) (Fig. 8; Paragraph [0009]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Cathcart to include the cleaning system taught by Frank to help control the environment within the bioreactor and remove any unwanted materials or debris from the system (Frank: Paragraph [0009]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cathcart and Frank, further in view of Van de Ven (WO 2009/051478 A2).
Regarding claim 13, Cathcart teaches the method as previously described, but fails to teach an embodiment comprising a maintenance device. Frank, however, teaches a semi-closed loop photobioreactor system used to cultivate algae (Abstract) capable of cleaning an inner surface of the photobioreactor with a mobile maintenance device (804) (Fig. 8; Paragraph [0009]). Moreover, Frank 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Cathcart to include the cleaning system taught by Frank to help control the environment within the bioreactor and remove any unwanted materials or debris from the system (Frank: Paragraph [0009]). Additionally, it would prove advantageous to further modify the combination of Cathcart and Frank to include the cleaning intervals described by Van de Ven to ensure the photobioreactor is consistently operating at its highest possible efficiency (Van de Ven: page 10, lines 2-7). 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Emminger et al. (WO 2009/094680 A1), teaches a method and device for cultivating phototrophic microorganisms;
 Mohr et al. (US 2010/0330652 A1), teaches a reactor used to cultivate microorganisms comprising a meandering pathway;
Emminger (US 2017/0130181 A1), teaches a method of cultivating phototrophic microorganisms in a bioreactor with a liquid medium, wherein the bioreactor comprises a plurality of risers and down pipes fluidly connected together, wherein the phototrophic organisms are exposed to light during the cultivation process, and a gaseous medium is introduced into the reaction medium at a lower face of the reactor element; and

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571) 272-2509.  The examiner can normally be reached on Tu-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/L.R./
Examiner, Art Unit 1799                                                                                                                                                                                         
/DONALD R SPAMER/Primary Examiner, Art Unit 1799